Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 1 of 39

IN THE UNITED STATES COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

RUTH YOBS AND WILLIAM YOBS, h/w
3418 Drexel Road
Tobyhanna, PA 18466
Civil Action No.
Plaintiffs,
v.
COMPLAINT AND DEMAND FOR
JURY TRIAL
MONSANTO COMPANY
800 N. Lindbergh Blvd.
St. Louis, MO 63167,
Defendant.
INTRODUCTION
il. Ruth Yobs began using Roundup in the 1984 for weed prevention on the grounds

of her personal home in Tobyhanna, Pennsylvania. After all, Monsanto promoted Roundup as
being harmless to humans for over thirty years—going so far as to proclaim the product as
being as safe as table salt. The truth, however, is far more insidious. The active chemical in
Roundup, glyphosate, is a carcinogen, and Monsanto has known this fact for decades.

2. In 2013, Ms. Yobs was diagnosed with large B-cell defused non-Hodgkin’s

lymphoma.
3. Ms. Yobs would not have used Roundup if she knew it could cause cancer.
4. The International Agency for Research on Cancer (IARC), an organization

within the World Health Organization (WHO), conducted an exhaustive analysis on the
toxicity of glyphosate. The IARC has already reviewed hundreds of other chemical agents and
has convened a panel of seventeen renowned scientists from eleven countries. The year-long

study resulted in the publication of an IARC Monograph, the authoritative standard for cancer
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 2 of 39

hazard assessment around the world. The IARC classified glyphosate as a Group 2A hazard,
which is the second highest hazard rating and means that glyphosate is a probable human
carcinogen. Additionally, the IARC concluded there was a positive association between
glyphosate exposure and non-Hodgkin lymphoma. As a result of the IARC’s study of
glyphosate, the State of California’s Office of Environmental Health Hazard Assessment
(OEHHA) has decided to list glyphosate as an agent “known to the state to cause cancer” under
Proposition 65.

3. In 1970, Defendant Monsanto discovered the herbicidal properties of glyphosate
and began using it in its products in 1974 and marketing it under the brand name, Roundup.
Roundup is a non-selective herbicide used to kill weeds that commonly compete with the
growing of crops. By 2001, glyphosate had become the most used active ingredient in
American agriculture with 85-90 million pounds used annually. That number grew to 185
million pounds by 2007.

6. Monsanto has represented Roundup as being safe to humans and the
environment since it began selling the herbicide. Indeed, Monsanto has proclaimed and
continues to proclaim to the world, and particularly to United States consumers, that
glyphosate-based herbicides, including Roundup, create no unreasonable risks to human health
or to the environment. This is untrue. Before glyphosate was first approved by the
Environmental Protection Agency (EPA), Monsanto knew that glyphosate could pose
significant risks to human health, including a risk of causing cancer. This lawsuit seeks to
hold Monsanto accountable for this misconduct.

PARTIES
Ve. Plaintiff Ruth Yobs is an individual who resides in Monroe County,

Pennsylvania. Ms. Yobs began using Roundup in the 1984 and continued using it through
2
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 3 of 39

approximately 2017. Monroe County was the jurisdiction in which a substantial part of the
events or omissions giving rise to Plaintiff's claim occurred, pursuant to 28 U.S.C. §
1391(b)(2).

8. Defendant Monsanto Company (“Monsanto”) is a Delaware corporation with
its headquarters and principal place of business in St. Louis, Missouri. Monsanto is a citizen
of the State of Missouri and Delaware and is not a citizen of the State of Pennsylvania. At all
times relevant to this complaint, Monsanto was the entity that discovered the herbicidal

properties of glyphosate and was the manufacturer of the Roundup at issue.

JURISDICTION AND VENUE

9. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There
is complete diversity of citizenship between the parties. In addition, Plaintiffs seek damages in
excess of $75,000, exclusive of interest and costs.

10. | This Court has personal jurisdiction over Monsanto insofar as Monsanto is
authorized and licensed to conduct business in the State of Pennsylvania, maintains and carries
on systematic and continuous contacts in this judicial district, regularly transacts business
within this judicial district, and regularly avails itself of the benefits of this judicial district.

11. The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

12. Additionally, Monsanto caused tortious injury by acts and omissions in this
judicial district and caused tortious injury in this district by acts and omissions outside this
district while regularly doing and soliciting business, engaging in a persistent course of
conduct, and deriving substantial revenue from goods used or consumed and services rendered

in this judicial district.
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 4 of 39

13. Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b)(2), because a
substantial part of the events or omissions giving rise to this claim occurred within this judicial

district.

FACTUAL ALLEGATIONS

 

14. Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of
herbicidal products around the world, including the popular herbicide, Roundup.

i. Glyphosate interferes with a plant’s ability to form aromatic amino acids
necessary for protein synthesis. Plants treated with glyphosate generally die within two to three
days. Because plants absorb glyphosate, it cannot be completely removed by washing or peeling
produce, or by milling, baking, or brewing grains.

16. The herbicidal properties of glyphosate were discovered in 1970 by Monsanto
chemist, John Franz. The first glyphosate-based herbicide was introduced to the market in the
mid-1970s under the brand name Roundup.

17. For about 40 years, consumers around the world have used Roundup, containing
glyphosate, without knowing of the dangers its use poses. That is because, when Monsanto first
introduced Roundup, it touted glyphosate as a technological breakthrough: it could kill almost
every weed without causing harm either to people or to the environment. History, however, has
demonstrated otherwise. According to WHO, the main chemical ingredient of Roundup—
glyphosate—is a probable carcinogen. Monsanto assured the public that Roundup was harmless.
In order to prove this, Monsanto championed falsified data and attacked legitimate studies
exposing glyphosate’s dangers. Monsanto orchestrated a prolonged campaign of misinformation
to convince government agencies and the general population that Roundup was safe. As a result
of this deception, the public has been exposed to a carcinogen, while Monsanto has made

billions.
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 5 of 39

I. Registration of Herbicides

18. The manufacture, formulation, and distribution of herbicides, such as Roundup, is
regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA), 7 U.S.C. §§
136 et seg. FIFRA requires that all pesticides be registered with the EPA prior to distribution,
sale, or use, except as described by the Act. 7 U.S.C. § 136a(a).Because pesticides are toxic to
plants, animals, and humans, at least to some degree, the EPA requires as part of the registration
process, among other things, a variety of tests to evaluate the potential for exposure to pesticides,
toxicity to people and other potential non- target organisms, and other adverse effects on the
environment. Registration by the EPA, however, is not an assurance or finding of safety. The
EPA does not deem certain products “safe,” but only that use of the product in accordance with
its label directions “will not generally cause unreasonable adverse effects on the environment.” 7
U.S.C. § 136a(c)(5)(D).

19. FIFRA defines “unreasonable adverse effects on the environment” to mean “any
unreasonable risk to man or the environment, taking into account the economic, social, and
environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus
requires EPA to conduct a risk/benefit analysis in determining whether a registration should be
granted or allowed to continue to be sold in commerce.

20. FIFRA generally requires that the registrant, Monsanto in the case of Roundup,
conduct the health and safety testing of pesticide products. The EPA has protocols governing the
conducting of tests required for registration and the laboratory practices that must be followed in
conducting those tests. The data produced by the registrant must be submitted to the EPA for
review and evaluation. The government is not required, nor is it able, to perform the tests that

are required of the manufacturer.
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 6 of 39

21. The evaluation of each pesticide product distributed, sold, or manufactured is
completed at the time the product is initially registered. The data necessary for registration of a
pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide
products through a congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1.
In order to reevaluate these pesticides, the EPA is demanding the completion of additional tests
and the submission of data for the EPA’s review and evaluation.

22. In the case of glyphosate, the EPA planned on releasing its preliminary risk
assessment—in relation to the re-registration process—no later than July 2015. The EPA
completed its review of glyphosate in early 2015, but it delayed releasing the risk assessment
pending further review in light of the WHO’s health-related findings.

23. In April 2016, the EPA posted a risk assessment of glyphosate on its website and
then immediately retracted it. The EPA subsequently indicated that the posting was
inadvertent, that the document posted was not the EPA’s final assessment or even a preliminary
one, and that the EPA intended to issue a final report by the end of 2016.

II. Scientific Fraud Underlying the Marketing and Sale of Glyphosate

24. Based on early studies that glyphosate could cause cancer in laboratory animals,
the EPA originally classified glyphosate as possibly carcinogenic to humans (Group C) in 1985.
After pressure from Monsanto, including contrary studies it provided to the EPA, the EPA
changed its classification to evidence of non-carcinogenicity in humans (Group E) in 1991. In so
classifying glyphosate, however, the EPA stated that “[i]t should be emphasized, however, that
designation of an agent in Group E is based on the available evidence at the time of evaluation
and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen

under any circumstances.”
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 7 of 39

25. On two occasions, the EPA found that laboratories hired by Monsanto to test the
toxicity of its Roundup products for registration purposes committed fraud.

26. In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT’) to
perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed
approximately 30 tests on glyphosate and glyphosate-containing-products, including 9 of the 15
residue studies needed to register Roundup with the EPA.

27. In 1976, the Food and Drug Administration (“FDA”) performed an inspection of
IBT and discovered discrepancies between the raw data and the final report relating to the
toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the
toxicology studies conducted for the Roundup were invalid. An EPA reviewer stated, after
finding “routine falsification of data” at IBT, that it was “hard to believe the scientific integrity
of the studies when they said they took specimens of the uterus from male rabbits.”

28. Three top executives of IBT were convicted of fraud in 1983

29. In the second incident, Monsanto hired Craven Laboratories in 1991 to perform
pesticide and herbicide studies, including several studies on Roundup. That same year, the owner
of Craven Laboratories and three of its employees were indicted, and later convicted, of
fraudulent laboratory practices in the testing of pesticides and herbicides.

iI. Monsanto’s Market Dominance

30. The success of Roundup was key to Monsanto’s continued reputation and
dominance in the marketplace. Largely due to the success of Roundup sales, Monsanto’s
agriculture division was out-performing its chemicals division’s operating income, and that gap
increased yearly. But with its patent for glyphosate expiring in the United States in the year
2000, Monsanto needed a strategy to maintain its Roundup market dominance and to ward off

impending competition.
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 8 of 39

31. In response, Monsanto began the development and sale of genetically engineered
“Roundup Ready” seeds in 1996. Since Roundup Ready crops are resistant to glyphosate,
farmers can spray Roundup onto their fields during the growing season without harming the
crop. This allowed Monsanto to expand its market for Roundup even further. By 2000,
Monsanto’s biotechnology seeds were planted on more than 80 million acres worldwide and
nearly 70% of American soybeans were planted from Roundup Ready seeds. It also secured
Monsanto’s dominant share of the glyphosate/Roundup market through a marketing strategy that
coupled proprietary Roundup Ready seeds with continued sales of its Roundup herbicide.

32. Through a three-pronged strategy of increased production, decreased prices, and
by coupling with Roundup Ready seeds, Roundup became Monsanto’s most profitable product.
In 2000, Roundup accounted for almost $2.8 billion in sales, outselling other herbicides by a
margin of five to one, and accounting for close to half of Monsanto’s revenue. Today,
glyphosate remains one of the world’s largest herbicides by sales volume.

IV. Monsanto Falsely Advertised Roundup as Being Safe for Decades
33. In 1996, the New York Attorney General (““NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the
lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based
herbicides, including Roundup, were “safer than table salt” and “practically non-toxic” to
mammals, birds, and fish. Among the representations the NYAG found deceptive and
misleading about the human and environmental safety of Roundup are:

a. “Remember that environmentally friendly Roundup herbicide is biodegradable. It

won’t build up in the soil so you can use Roundup with confidence along
customers’ driveways, sidewalks and fences.”

b. “And remember that Roundup is biodegradable and won’t build up in the soil.
That will give you the environmental confidence you need to use Roundup
everywhere you’ve got a weed, brush, edging or trimming problem.”
34.

Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 9 of 39

“Roundup biodegrades into naturally occurring elements.”

“Remember that versatile Roundup herbicide stays where you put it. That means
there’s no washing or leaching to harm customers’ shrubs or other desirable
vegetation.”

“This non-residual herbicide will not wash or leach in the soil. It ... stays where
you apply it.”
You can apply Roundup with “confidence because it will stay where you put it,”

it bonds tightly to soil particles, preventing leaching. Then, soon after application,
soil microorganisms biodegrade Roundup into natural products.

“Glyphosate is less toxic to rats than table salt following acute oral ingestion.”

“Glyphosate’s safety margin is much greater than required. It has over a 1,000-
fold safety margin in food and over a 700-fold safety margin for workers who
manufacture it or use it.”

“You can feel good about using herbicides by Monsanto. They carry a toxicity
category rating of ‘practically non-toxic’ as it pertains to mammals, birds and
fish.”

“Roundup can be used where kids and pets will play and breaks down into natural
material.”’ This ad depicts a person with his head in the ground and a pet dog
standing in an area that has been treated with Roundup.

On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication” that:

a.

glyphosate-containing pesticide products or any component thereof are safe,
non- toxic, harmless or free from risk;

glyphosate-containing pesticide products or any component thereof
manufactured, formulated, distributed or sold by Monsanto are biodegradable;

glyphosate-containing pesticide products or any component thereof stay where
they are applied under all circumstances and will not move through the
environment by any means;

glyphosate-containing pesticide products or any component thereof are “good”
for the environment or are “known for their environmental characteristics”;

glyphosate-containing pesticide products or any component thereof are safer or
less toxic than common consumer products other than herbicides; and,

glyphosate-containing products or any component thereof might be classified as
“practically non-toxic.”
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 10 of 39

35. Monsanto did not alter its advertising in the same manner in any state other than
New York and, based on information and belief, still has not done so today.

36. In 2009, France’s highest court ruled that Monsanto had not told the truth about
the safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely
advertised its herbicide Roundup as “biodegradable” and that it “left the soil clean.”

V. Assessments of Glyphosate and Roundup

37. IARC was created in 1965 as the specialized cancer agency of the World Health
Organization with support of the United States. IARC promotes international collaboration in
cancer research, “bringing together skills in epidemiology, laboratory sciences, and biostatistics
to identify the causes of cancer|.]”

38. IARC is transparent. The minutes and documents presented at its council
meetings are publicly available and, thus, are subject to scientific scrutiny. Starting in 1971,
IARC began assessing whether chemicals were carcinogenic through the Monograph program.

39. | The IARC process for the classification of glyphosate followed the stringent
procedures for the evaluation of a chemical agent. Over time, the IARC Monograph program
has reviewed 980 agents. Of those reviewed, it has determined 116 agents to be Group 1
(Known Human Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287
agents to be Group 2B (Possible Human Carcinogens); 503 agents to be Group 3 (Not
Classified); and one agent to be Probably Not Carcinogenic.

40. The established procedure for IARC Monograph evaluations is described in the
IARC Programme’s Preamble. Evaluations are performed by panels of international experts,
selected on the basis of their expertise and the absence of actual or apparent conflicts of interest.

41. A year before the Monograph meeting, the meeting is announced and there is a

call both for data and for experts. Eight months before the Monograph meeting, the Working

10
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 11 of 39

Group membership is selected and the sections of the Monograph are developed by the Working
Group members. One month prior to the Monograph meeting, the call for data is closed and the
various draft sections are distributed among Working Group members for review and comment.
Finally, at the Monograph meeting, the Working Group finalizes review of all literature,
evaluates the evidence in each category, and completes the overall evaluation. Within two weeks
after the Monograph meeting, the summary of the Working Group findings are published in
Lancet Oncology, and within a year after the meeting, the final Monograph is finalized and
published.

42. In assessing an agent, the IARC Working Group reviews the following
information: (a) human, experimental, and mechanistic data; (b) all pertinent epidemiological
studies and cancer bioassays; and (c) representative mechanistic data. The studies must be
publicly available and have sufficient detail for meaningful review, and reviewers cannot be
associated with the underlying study.

43. In March 2015, IARC reassessed glyphosate. The summary published in The
Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in
humans.

44. On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph 112.
For Volume 112, the volume that assessed glyphosate, the Working Group consisted of 17
experts from 11 countries who met from March 3-10, 2015, to assess the carcinogenicity of
certain herbicides, including glyphosate. Among the members were Lauren Zeise, Ph.D., of the
California Environmental Protection Agency, Matthew T. Martin, Ph.D, a scientist with the U.S.
Environmental Protection Agency, and Gloria D. Jahnke, D.V.M., D.A.B.T. of the National

Institute of Environmental Health Sciences.

1]
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 12 of 39

45. The March meeting culminated after a nearly one-year review and preparation by
the IARC Secretariat and the Working Group, including a comprehensive review of the latest
available scientific evidence. According to published procedures, the Working Group
considered “reports that have been published or accepted for publication in the openly available
scientific literature” as well as “data from governmental reports that are publicly available.”

46. | The studies considered the various exposure groups, including occupational
exposure of farmers and tree nursery workers in the United States, forestry workers in Canada
and Finland, municipal weed-control workers in the United Kingdom, and para-occupational
exposure in farming families.

47.  Glyphosate was identified as the second-most used household herbicide in the
United States for weed control between 2001 and 2007 and the most heavily used herbicide in
the world in 2012.

48. | Exposure pathways are identified as air (especially during spraying), water, and
food. Community exposure to glyphosate is widespread and found in soil, air, surface water, and
groundwater, as well as in food.

49. The assessment of the IARC Working Group identified several case control
studies of occupational exposure in the United States, Canada, and Sweden. These studies
showed a human health concern from agricultural and other work-related exposure to
glyphosate.

50. The IARC Working Group conducted a systematic review of over 15 studies
designed to assess whether there was an association between Roundup exposure in agricultural
workers and Non-Hodgkin Lymphoma (NHL). The researchers reviewed each study, identified

the results and assessed each study’s strengths and weaknesses. The IARC Working Group

12
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 13 of 39

concluded that, despite the limited evidence concerning the carcinogenicity of glyphosate in
humans, a “positive association has been observed for non-Hodgkin lymphoma.”

51. Overall, nine epidemiological studies showed positive associations between
glyphosate and NHL, with several studies showing statistically significant relative risks of NHL
exceeding 2.0 and even 3.0.

52. In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare
tumor, renal tubule carcinoma. A second study reported a positive trend for haemangiosarcoma
in male mice. Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies. A
glyphosate formulation promoted skin tumors in an initiation-promotion study in mice.

53. The IARC Working Group also found that glyphosate caused DNA and
chromosomal damage in human cells. One study in community residents reported increases in
blood markers of chromosomal damage (micronuclei) after glyphosate formulations were
sprayed. In assessing the genotoxicity of glyphosate (the property of chemical agents that
damages the genetic information within a cell causing mutations, which may lead to cancer), the
IARC Working Group concluded “[t]here is strong evidence that glyphosate causes
genotoxicity.”

54. Additionally, the JARC assessed whether glyphosate exposure can induce
oxidative stress, which is thought to be involved in the development of numerous conditions,
including cancer, autism, and Parkinson’s disease. The IARC concluded that “strong evidence

39

exists that glyphosate . . . can induce oxidative stress.” This could be an important mechanism

by which Roundup causes cancer. !

 

1 Tn addition to DNA damage and oxidative stress, scientists have suggested Roundup’s
association with various serious health conditions is linked to the effect Roundup has on the
digestive system. Specifically, scientists believe the same mechanism that makes Roundup toxic
to weeds also makes it toxic to the microbes within the human gut. When humans are exposed to

13
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 14 of 39

55. In the IARC monograph for glyphosate, there is an entire section devoted to
exposure to humans, looking at studies examining glyphosate exposures in various settings
including agricultural ones. The IARC Working Group noted that glyphosate has been detected
in urine of agricultural workers, indicating absorption. The IARC Working Group specifically
evaluated farm workers in the United States, and found that, within the days following the
application of Roundup to a crop, approximately 60% of farm workers tested positive for
glyphosate in the urine. Additionally, the IARC Working Group noted that soil microbes
degrade glyphosate to aminomethylphosphoric acid (AMPA). Blood AMPA detection after
exposure suggests intestinal microbial metabolism in humans.

The IARC Working Group also reviewed an Agricultural Health Study, consisting of a
prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina. While
this study differed from others in that it was based on a self-administered questionnaire, the
results support an association between glyphosate exposure and Multiple Myeloma, Hairy Cell
Leukemia (HCL), and Chronic Lymphocytic Leukemia (CLL), in addition to several other
cancers.

56. In addition to the IARC’s assessment, in 2014, scientists published a systematic
review and meta-analysis on the relationship between non-Hodgkin lymphoma and occupational
exposure to agricultural pesticides, including glyphosate, in the International Journal of
Environmental Research and Public Health. The study showed a statistically significant

association between farm workers exposed to Roundup and non- Hodgkin lymphoma. The study

 

Roundup, it leads to a chronic inflammatory state in the gut, as well an impaired gut barrier,
which can lead to many long-term health effects, including an increased risk of cancer.
statistically significant increase in non-Hodgkin lymphoma among agricultural workers exposed
to glyphosate.

14
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 15 of 39

confirmed two smaller studies from 2002 and 2008, published in the journal Leukemia &
Lymphoma (2002) and the International Journal on Cancer (2008).

57. Recent studies, including a glyphosate residue study published in the Journal of
Environmental & Analytical Toxicology in 2014, indicate that “chronically ill humans showed
significantly higher glyphosate residues in urine than healthy population.” Glyphosate has been
detected in the blood and urine of agricultural workers, indicating that agricultural use of
Roundup leads to its absorption.

58. In addition to the studies examining glyphosate, research also suggests that the
carcinogenic properties of Roundup are magnified by the addition of adjuvants in the Roundup
formulation. Adjuvants are chemicals that are designed to modify or enhance the effects of other
agents. Monsanto has been including adjuvants with glyphosate in its Roundup products, which
are designed to increase the effectiveness of the herbicide. Studies show, however, that the
addition of adjuvants also greatly increases the carcinogenic properties of Roundup. Notably,
Monsanto has systematically tested glyphosate without the adjuvants and used those tests to
lobby the EPA that Roundup is safe.

59. Several countries around the world have instituted bans on the sale of Roundup
and other glyphosate-containing herbicides, both before and since IARC first announced its
assessment for glyphosate in March 2015, and more countries undoubtedly will follow suit as the
dangers of the use of Roundup are more widely known.

60. | The Netherlands issued a ban on all glyphosate-based herbicides in April 2014,
including Roundup, which takes effect by the end of 2015. In issuing the ban, the Dutch
Parliament member who introduced the successful legislation stated: “Agricultural pesticides in

user-friendly packaging are sold in abundance to private persons. In garden centers, Roundup is

15
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 16 of 39

promoted as harmless, but unsuspecting customers have no idea what the risks of this product
are. Especially children are sensitive to toxic substances and should therefore not be exposed to
it.”

61. | The Brazilian Public Prosecutor in the Federal District requested that the Brazilian
Justice Department suspend the use of glyphosate.

62. France banned the private sale of Roundup and glyphosate following the IARC
assessment.

63. | Bermuda banned both the private and commercial sale of glyphosate, including
Roundup. The Bermuda government explained: “Following a recent scientific study carried out
by a leading cancer agency, the importation of weed spray ‘Roundup’ has been suspended.”

64. The Sri Lankan government banned the private and commercial use of glyphosate
out of concern that glyphosate has been linked to fatal kidney disease in agricultural workers.

65. The government of Columbia announced a ban on using Roundup and glyphosate
to destroy illegal plantations of coca, the raw ingredient for cocaine in response to the IARC’s
assessment.

66. In November 2015, 96 prominent experts, including almost the whole IARC team,
reiterated [ARC’s assessment that Roundup is probably a human carcinogen.

67. In late February 2016, another 14 scientists signed a consensus statement in the
Environmental Health journal, saying regulatory estimates of tolerable exposure levels for
glyphosate were based on outdated science.

68. In June 2016, the European Union parliament refused to re-register glyphosate

containing herbicides due to safety concerns.

16
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 17 of 39

VI. Plaintiff’s Exposure to Glyphosate and Discovery Rule; Equitable Estoppel

69. Mrs. Yobs began using Roundup in approximately 1984 after the purchase of a new
home on an acre of land. The land was overgrown with weeds, poison ivy, and black berry bushes.
Mrs. Yobs regularly sprayed Roundup throughout the property and on the gravel driveway where
weeds grew. She sprayed once or twice weekly from spring to fall for over 30 years. Mrs. Yobs
would not have used the product if she knew it could cause cancer.

70. In March 2013, Mrs. Yobs was diagnosed with B-cell non-Hodgkin’s lymphoma.
She was subsequently treated with 6 rounds of chemotherapy treatments as well as methotrexate
to prevent the spread of lymphoma to her spine.

71. ‘It was not until recently that Mrs. Yobs learned that her non-Hodgkin’s lymphoma
was caused by her’ exposure to Roundup. Prior to this knowledge, Mrs. Yobs was unaware of
any connection between Roundup exposure and her cancer.

72. Monsanto engaged in two separate but parallel actions including:

a. Monsanto affirmatively claimed and claims that Roundup and glyphosate
are safe to human users like Plaintiff. It affirmatively denied the
probability that Roundup and glyphosate are probably carcinogenic to
humans and are linked to blood born cancers including non-Hodgkin’s
lymphoma.

b. Monsanto continues its campaign of denial of the scientific data amassed
by the WHO. This continuing denial is designed to cause confusion,
create credibility concerns, and cause users to continue to use Roundup.

73. Monsanto is equitably estopped to assert a statute of limitations defense. It made,
and continues to make, statements intended to be relied upon by the public that Roundup is safe
and harmless to humans. Plaintiff relied on these statements.

74. Plaintiff did not discover, and did not know of facts that would cause a

reasonable person to suspect, the risks associated with the use of and/or exposure to

17
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 18 of 39

Roundup and glyphosate, nor would a reasonable and diligent investigation by him have
disclosed that Roundup and glyphosate would cause her illnesses. For these reasons, all
applicable statutes of limitations have been tolled by operation of the discovery rule and
its invocation is estopped by Monsanto’s actions.

75. Monsanto was under a continuous duty to disclose to consumers, users and other
persons coming into contact with its products, including Plaintiff, accurate safety information
concerning its products and the risks associated with the use of and/or exposure to
Roundup and glyphosate. Instead, Monsanto knowingly, affirmatively, and actively concealed
safety information concerning Roundup and glyphosate and the risks associated with the use
of and/or exposure to its products.

76. | Asaproximate result of Monsanto’s wrongful acts and omissions in placing its
defective Roundup products into the stream of commerce without adequate warnings of the
hazardous and carcinogenic nature of glyphosate, and in breach of its warranties, negligence and
strict liability, Plaintiff has suffered and continues to suffer severe and permanent physical and
emotional injuries. Plaintiff has endured the anguish of a cancer diagnosis, pain and suffering,
and economic losses and special damages, which are accruing and not now known.

LIMITATION ON ALLEGATIONS

 

77. Plaintiffs incorporate by reference each and every allegation set forth in the
preceding paragraphs as if fully stated herein.

78. The allegations in this pleading are made pursuant to Pennsylvania law. To the
extent Pennsylvania law imposes a duty or obligation on Monsanto that exceeds those required
by federal law, Plaintiffs do not assert such claims. All claims asserted herein run parallel to

federal law, i.e., Monsanto’s violations of Pennsylvania law were also violations of federal law.

18
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 19 of 39

Had Monsanto honestly complied with Pennsylvania law, it would also have complied with
federal law.

79. Additionally, Plaintiffs’ claims do not seek to enforce federal law. These claims
are brought under Pennsylvania law, notwithstanding the fact that such claims run parallel to
federal law.

80. As alleged in this pleading, Monsanto violated U.S.C. § 136j and 40 C.F.R. §
156.10(a)(5) by distributing Roundup, which was misbranded pursuant to 7 U.S.C. §136(g).
Federal law specifically prohibits the distribution of a misbranded herbicide

COUNT I: STRICT LIABILITY (DESIGN DEFECT)

81. Plaintiffs incorporate by reference each and every allegation set forth in the
preceding paragraphs as if fully stated herein.

82. Plaintiffs bring this strict liability claim against Monsanto for defective design.

83. At all times relevant to this litigation, Monsanto engaged in the business of
testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting
Roundup products, which are defective and unreasonably dangerous to consumers, including the
Plaintiff, thereby placing Roundup products into the stream of commerce. These actions were
under the ultimate control and supervision of Monsanto. At all times relevant to this litigation,
Monsanto designed, researched, developed, manufactured, produced, tested, assembled, labeled,
advertised, promoted, marketed, sold, and distributed the Roundup products used by Plaintiff, as
described above.

84. At all times relevant to this litigation, Monsanto’s Roundup products were
manufactured, designed, and labeled in an unsafe, defective, and inherently dangerous manner

that was dangerous for use by or exposure to the public, and, in particular, the Plaintiff.

19
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 20 of 39

85. At all times relevant to this litigation, Monsanto’s Roundup products reached the
intended consumers, handlers, and users or other persons coming into contact with these
products in Pennsylvania and throughout the United States, including the Plaintiff, without
substantial change in their condition as designed, manufactured, sold, distributed, labeled, and
marketed by Monsanto.

86. Monsanto’s Roundup products, as researched, tested, developed, designed,
licensed, manufactured, packaged, labeled, distributed, sold, and marketed by Monsanto were
defective in design and formulation in that, when they left the hands of Monsanto’s
manufacturers and/or suppliers, they were unreasonably dangerous and dangerous to an extent
beyond that which an ordinary consumer would contemplate.

87. Monsanto’s Roundup products, as researched, tested, developed, designed,
licensed, manufactured, packaged, labeled, distributed, sold, and marketed by Monsanto were
defective in design and formulation in that, when they left the hands of Monsanto’s
manufacturers and/or suppliers, the foreseeable risks exceeded the alleged benefits associated
with their design and formulation.

88. At all times relevant to this action, Monsanto knew or had reason to know that its
Roundup products were defective and were inherently dangerous and unsafe when used in the
manner instructed and provided by Monsanto.

89. Therefore, at all times relevant to this litigation, Monsanto’s Roundup products,
as researched, tested, developed, designed, licensed, manufactured, packaged, labeled,
distributed, sold and marketed by Monsanto were defective in design and formulation, in one or

more of the following ways:

20
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 21 of 39

90. When placed in the stream of commerce, Monsanto’s Roundup products were
defective in design and formulation, and, consequently, dangerous to an extent beyond that
which an ordinary consumer would contemplate.

91. When placed in the stream of commerce, Monsanto’s Roundup products were
unreasonably dangerous in that they were hazardous and posed a grave risk of cancer and other
serious illnesses when used in a reasonably anticipated manner.

92. When placed in the stream of commerce, Monsanto’s Roundup products
contained unreasonably dangerous design defects and were not reasonably safe when used in a
reasonably anticipated or intended manner.

93. Monsanto did not sufficiently test, investigate, or study its Roundup products and,
specifically, the active ingredient glyphosate.

94. Exposure to Roundup and glyphosate-containing products presents a risk of
harmful side effects that outweigh any potential utility stemming from the use of the herbicide.

95. | Monsanto knew or should have known at the time of marketing its Roundup
products that exposure to Roundup and specifically, its active ingredient glyphosate, could result

in cancer and other severe illnesses and injuries.

96. | Monsanto did not conduct adequate post-marketing surveillance of its Roundup
products.

97. Monsanto could have employed safer alternative designs and formulations.

98. The Plaintiff was exposed to Monsanto’s Roundup products in the course of

spraying her property, as described above, without knowledge of Roundup’s dangerous

characteristics.

21
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 22 of 39

99. At all times relevant to this litigation, the Plaintiff used and/or was exposed to the
use of Monsanto’s Roundup products in an intended or reasonably foreseeable manner, i.e., as a
consumer, without knowledge of Roundup’s dangerous characteristics.

100. The Plaintiff could not reasonably have discovered the defects and risks
associated with Roundup or glyphosate-containing products before or at the time of exposure due
to Monsanto’s suppression of scientific information linking glyphosate to cancer.

101. The harm caused by Monsanto’s Roundup products far outweighed their benefit,
rendering Monsanto’s product dangerous to an extent beyond that which an ordinary consumer
would contemplate. Monsanto’s Roundup products were and are more dangerous than
alternative products and Monsanto could have designed its Roundup products to make them less
dangerous. Indeed, at the time Monsanto designed its Roundup products, the state of the
industry’s scientific knowledge was such that a less risky design or formulation was attainable.

102. At the time Roundup products left Monsanto’s control, there was a practical,
technically feasible and safer alternative design that would have prevented the harm without
substantially impairing the reasonably anticipated or intended function of Monsanto’s herbicides.

103. Monsanto’s defective design of its Roundup products was willful, wanton,
fraudulent, malicious, and conducted with reckless disregard for the health and safety of users of
the Roundup products, including Plaintiff herein.

104. Therefore, as a result of the unreasonably dangerous condition of its Roundup
products, Monsanto is strictly liable to Plaintiffs.

105. The defects in Monsanto’s Roundup products were substantial and contributing
factors in causing Plaintiffs’ injuries and, but for Monsanto’s misconduct and omissions,

Plaintiffs would not have sustained their injuries.

22
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 23 of 39

106. Monsanto’s conduct, as described above, was reckless. Monsanto risked the lives
of consumers and users of its products, including Plaintiff, with knowledge of the safety
problems associated with Roundup and glyphosate-containing products, and suppressed this
knowledge from the general public. Monsanto made conscious decisions not to redesign, warn
or inform the unsuspecting public. Monsanto’s reckless conduct warrants an award of punitive
damages.

107. As a direct and proximate result of Monsanto placing its defective Roundup
products into the stream of commerce, Plaintiff developed Non-Hodgkin’s lymphoma.

108. As a proximate result of Monsanto placing its defective Roundup products into
the stream of commerce, as alleged herein, there was a measurable and significant interval of
time during which Plaintiff suffered personal injury.

109. As a proximate result of Monsanto placing its defective Roundup products into
the stream of commerce, as alleged herein, Plaintiff sustained a loss of income, loss of earning
capacity and property damage.

110. WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in
Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein
incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

COUNT II: STRICT LIABILITY (FATLURE TO WARN)

111. Plaintiffs incorporate by reference each and every allegation set forth in the
preceding paragraphs as if fully stated herein.

112. Plaintiffs bring this strict liability claim against Monsanto for failure to warn.

113. At all times relevant to this litigation, Monsanto engaged in the business of
testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting

Roundup products, which are defective and unreasonably dangerous to consumers, including

23
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 24 of 39

Plaintiff, because they do not contain adequate warnings or instructions concerning the
dangerous characteristics of Roundup and specifically, the active ingredient glyphosate. These
actions were under the ultimate control and supervision of Monsanto.

114. Monsanto researched, developed, designed, tested, manufactured, inspected,
labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of
commerce its Roundup products, and in the course of same, directly advertised or marketed the
products to consumers and end users, including Plaintiff, and therefore had a duty to warn of the
risks associated with the use of Roundup and glyphosate-containing products.

115. At all times relevant to this litigation, Monsanto had a duty to properly test,
develop, design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain,
supply, provide proper warnings, and take such steps as necessary to ensure its Roundup
products did not cause users and consumers to suffer from unreasonable and dangerous risks.
Monsanto had a continuing duty to warn Plaintiff of the dangers associated with Roundup use
and exposure. Monsanto, as manufacturer, seller, or distributor of chemical herbicides is held to
the knowledge of an expert in the field.

116. At the time of manufacture, Monsanto could have provided the warnings or
instructions regarding the full and complete risks of Roundup and glyphosate-containing
products because it knew or should have known of the unreasonable risks of harm associated
with the use of and/or exposure to such products.

117. At all times relevant to this litigation, Monsanto failed to investigate, study, test,
or promote the safety or to minimize the dangers to users and consumers of its product and to

those who would foreseeably use or be harmed by Monsanto’s herbicides, including Plaintiff.

24
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 25 of 39

118. Despite the fact that Monsanto knew or should have known that Roundup posed a
grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks associated
with use and exposure. The dangerous propensities of its products and the carcinogenic
characteristics of glyphosate, as described above, were known to, or scientifically knowable to
Monsanto through appropriate research and testing by known methods, at the time it distributed,
supplied or sold the product, and not known to end users and consumers, such as Plaintiff.

119. Monsanto knew or should have known that its products created significant risks
of serious bodily harm to consumers, as alleged herein, and Monsanto failed to adequately warn
consumers, i.e., the reasonably foreseeable users, of the risks of exposure to its products.
Monsanto has wrongfully concealed information concerning the dangerous nature of Roundup
and its active ingredient glyphosate, and further made false and/or misleading statements
concerning the safety of Roundup and glyphosate

120. At all times relevant to this litigation, Monsanto’s Roundup products reached the
intended consumers, handlers, and users or other persons coming into contact with these
products in Pennsylvania and throughout the United States, including Plaintiff, without
substantial change in their condition as designed, manufactured, sold, distributed, labeled, and
marketed by Monsanto.

121. Plaintiff was exposed to Monsanto’s Roundup products in the course of spraying
her property, as described above, without knowledge of their dangerous characteristics.

122. Atall times relevant to this litigation, Plaintiff used and/or was exposed to the use
of Monsanto’s Roundup products while using them for their intended or reasonably foreseeable

purposes, without knowledge of their dangerous characteristics.

25
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 26 of 39

123. Plaintiff could not have reasonably discovered the defects and risks associated
with Roundup or glyphosate-containing products prior to or at the time of Plaintiffs exposure.
Plaintiff relied upon the skill, superior Esopilede and judgment of Monsanto to know about and
disclose serious health risks associated with using the products.

124. Monsanto knew or should have known that the minimal warnings disseminated
with its Roundup products were inadequate, failed to communicate adequate information on the
dangers and safe use/exposure, and failed to communicate warnings and instructions that were
appropriate and adequate to render the products safe for their ordinary, intended and reasonably
foreseeable uses, including agricultural and horticultural applications.

125. The information that Monsanto did provide or communicate failed to contain
relevant warnings, hazards, and precautions that would have enabled consumers such as Plaintiff
to utilize the products safely and with adequate protection. Instead, Monsanto disseminated
information that was inaccurate, false and misleading, and which failed to communicate
accurately or adequately the comparative severity, duration, and extent of the risk of injuries
with use of and/or exposure to Roundup and glyphosate; continued to aggressively promote the
efficacy of its products, even after it knew or should have known of the unreasonable risks from
use or exposure; and concealed, downplayed, or otherwise suppressed, through aggressive
marketing and promotion, any information or research about the risks and dangers of exposure to
Roundup and glyphosate

126. This alleged failure to warn is not limited to the information contained on
Roundup’s labeling. Monsanto was able, in accord with federal law, to comply with
Pennsylvania law by disclosing the known risks associated with Roundup through other non-

labeling mediums, i.e., promotion, advertisements, public service announcements, and/or public

26
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 27 of 39

information sources. Monsanto, however, did not disclose these known risks through any
medium.

127. To this day, Monsanto has failed to adequately and accurately warn of the risks of
cancer associated with the use of and exposure to Roundup and its active ingredient glyphosate.

128. As a result of their inadequate warnings, Monsanto’s Roundup products were
defective and unreasonably dangerous when they left the possession and/or control of Monsanto,
were distributed by Monsanto, and used by Plaintiff in the spraying of her property.

129. Monsanto is liable to Plaintiff for injuries caused by its negligent or willful failure,
as described above, to provide adequate warnings or other clinically relevant information and
data regarding the appropriate use of its products and the risks associated with the use of or
exposure to Roundup and glyphosate.

130. Had Monsanto provided adequate warnings and instructions and properly
disclosed and disseminated the risks associated with its Roundup products, Plaintiff could have
avoided the risk of developing injuries and could have obtained or used alternative herbicides.

131. As a direct and proximate result of Monsanto placing its defective Roundup
products into the stream of commerce, Plaintiff developed Non-Hodgkin Lymphoma and
sustained a loss of income, loss of earning capacity and property damage

132. As a proximate result of Monsanto placing its defective Roundup products into
the stream of commerce, as alleged herein, there was a measurable and significant interval of
time during which Plaintiff suffered great mental anguish and other personal injury.

133. WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in
Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

27
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 28 of 39

COUNT II: NEGLIGENCE

 

134. Plaintiffs incorporate by reference each and every allegation set forth in the
preceding paragraphs as if fully stated herein.

135. Monsanto, directly or indirectly, caused Roundup products to be sold, distributed,
packaged, labeled, marketed, promoted, and/or used by Plaintiff.

136. At all times relevant to this litigation, Monsanto had a duty to exercise reasonable
care in the design, research, manufacture, marketing, advertisement, supply, promotion,
packaging, sale, and distribution of its Roundup products, including the duty to take all
reasonable steps necessary to manufacture, promote, and/or sell a product that was not
unreasonably dangerous to consumers and users of the product.

137.  Atall times relevant to this litigation, Monsanto had a duty to exercise reasonable
care in the marketing, advertisement, and sale of the Roundup products. Monsanto’s duty of care
owed to consumers and the general public included providing accurate, true, and correct
information concerning the risks of using Roundup and appropriate, complete, and accurate
warnings concerning the potential adverse effects of exposure to Roundup, and, in particular, its
active ingredient glyphosate.

138. At all times relevant to this litigation, Monsanto knew or, in the exercise of
reasonable care, should have known of the hazards and dangers of Roundup and specifically, the
carcinogenic properties of the chemical glyphosate

139. Accordingly, at all times relevant to this litigation, Monsanto knew or, in the
exercise of reasonable care, should have known that use of or exposure to its Roundup products
could cause or be associated with Plaintiff's injuries and thus, created a dangerous and

unreasonable risk of injury to the users of these products, including Plaintiff.

28
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 29 of 39

140. Monsanto also knew or, in the exercise of reasonable care, should have known
that users and consumers of Roundup were unaware of the risks and the magnitude of the risks
associated with use of and/or exposure to Roundup and glyphosate-containing products.

141. As such, Monsanto breached its duty of reasonable care and failed to exercise
ordinary care in the design, research, development, manufacture, testing, marketing, supply,
promotion, advertisement, packaging, sale, and distribution of its Roundup products, in that
Monsanto manufactured and produced defective herbicides containing the chemical glyphosate,
knew or had reason to know of the defects inherent in its products, knew or had reason to know
that a user’s or consumer’s exposure to the products created a significant risk of harm and
unreasonably dangerous side effects, and failed to prevent or adequately warn of these risks and
injuries.

142. Monsanto was negligent in its promotion of Roundup, outside of the labeling
context, by failing to disclose material risk information as part of its promotion and marketing of
Roundup, including the Internet, television, print advertisements, etc. Nothing prevented
Monsanto from being honest in its promotional activities, and in fact, Monsanto had a duty to
disclose the truth about the risks associated with Roundup in its promotional efforts, outside of
the of the context of labeling.

143. Despite its ability and means to investigate, study, and test its products and to
provide adequate warnings, Monsanto has failed to do so. Indeed, Monsanto has wrongfully
concealed information and has further made false and/or misleading statements concerning the
safety and/or exposure to Roundup and glyphosate.

144. Monsanto’s negligence included:

29
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 30 of 39

a. Manufacturing, producing, promoting, formulating, creating, developing,
designing, selling, and/or distributing its Roundup products without
thorough and adequate pre- and post-market testing

b. manufacturing, producing, promoting, formulating, creating, developing,
designing, selling, and/or distributing Roundup while negligently and/or
intentionally concealing and failing to disclose the results of trials, tests,
and studies of exposure to glyphosate, and, consequently, the risk of
serious harm associated with human use of and exposure to Roundup;

Gs Failing to undertake sufficient studies and conduct necessary tests to
determine whether or not Roundup products and glyphosate-containing
products were safe for their intended use in agriculture and horticulture;

d. Failing to use reasonable and prudent care in the design, research,
manufacture, and development of Roundup products so as to avoid the risk
of serious harm associated with the prevalent use of Roundup/glyphosate
as an herbicide;

e. Failing to design and manufacture Roundup products so as to ensure they
were at least as safe and effective as other herbicides on the market;

f. Failing to provide adequate instructions, guidelines, and safety precautions
to those persons Monsanto could reasonably foresee would use and be
exposed to its Roundup products;

g. Failing to disclose to Plaintiff, users/consumers, and the general public
that use of and exposure to Roundup presented severe risks of cancer and
other grave illnesses;

h. Failing to warn Plaintiff, consumers, and the general public that the
product’s risk of harm was unreasonable and that there were safer and
effective alternative herbicides available to the Plaintiff and other
consumers;

i. Systematically suppressing or downplaying contrary evidence about the
risks, incidence, and prevalence of the side effects of Roundup and
glyphosate- containing products;

ih Representing that its Roundup products were safe for their intended use
when, in fact, Monsanto knew or should have known the products were
not safe for their intended purpose;

k. Declining to make or propose any changes to Roundup products’ labeling
or other promotional materials that would alert consumers and the general
public of the risks of Roundup and glyphosate;

l. Advertising, marketing, and recommending the use of the Roundup
products, while concealing and failing to disclose or warn of the dangers
known (by Monsanto) to be associated with or caused by the use of or
exposure to Roundup and glyphosate;

30
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 31 of 39

m. Continuing to disseminate information to its consumers, which indicate or
imply that Monsanto’s Roundup products are not unsafe for use in the
agricultural and

n. horticultural industries; and

oO. Continuing the manufacture and sale of its products with the knowledge
that the products were unreasonably unsafe and dangerous.

145. Monsanto knew and/or should have known that it was foreseeable consumers
such as the Plaintiff would suffer injuries as a result of Monsanto’s failure to exercise ordinary
care in the manufacturing, marketing, labeling, distribution, and sale of Roundup.

146. Plaintiff did not know the nature and extent of the injuries that could result from
the intended use of and/or exposure to Roundup or its active ingredient glyphosate.

147. Monsanto’s negligence was the proximate cause of Plaintiff's injuries, i.e., absent
Monsanto’s negligence, Plaintiff would not have developed cancer.

148. Monsanto’s conduct, as described above, was reckless. Monsanto regularly risks
the lives of consumers and users of its products, including Plaintiff, with full knowledge of the
dangers of its products. Monsanto has made conscious decisions not to redesign, re- label, warn,
or inform the unsuspecting public, including Plaintiff. Monsanto’s reckless conduct therefore
warrants an award of punitive damages.

149. As a proximate result of Monsanto’s negligence, as alleged herein, there was a
measurable and significant interval of time during which Plaintiff suffered great mental anguish
and other personal injury and damages.

150. As a proximate result of Monsanto’s negligence, as alleged herein, Plaintiff

sustained a loss of income, loss of earning capacity and property damage.

31
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 32 of 39

151. WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in
Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein
incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

COUNT IV: BREACH OF IMPLIED WARRANTIES

152. Plaintiffs incorporate by reference each and every allegation set forth in the
preceding paragraphs as if fully stated herein.

153.  Atall times relevant to this litigation, Monsanto engaged in the business of testing
developing, designing, manufacturing, marketing, selling, distributing, and promoting its
Roundup products, which are defective and unreasonably dangerous to consumers, including the
Plaintiff, thereby placing Roundup products into the stream of commerce. These actions were
under the ultimate control and supervision of Monsanto.

154. Before the time Plaintiff was exposed to the aforementioned Roundup products,
Monsanto impliedly warranted to its consumers—including Plaintiff—that its Roundup products
were of merchantable quality and safe and fit for the use for which they were intended;
specifically, as agricultural herbicides.

155. Monsanto, however, failed to disclose that Roundup has dangerous propensities
when used as intended and that use of and/or exposure to Roundup and glyphosate-containing
products carries an increased risk of developing severe injuries and death, including Plaintiffs
cancer.

156. Plaintiff was the intended beneficiary of the implied warranties made by
Monsanto to the purchasers of its herbicides.

157. The Roundup products were expected to reach and did in fact reach consumers
and users, including Plaintiff, without substantial change in the condition in which they were

manufactured and sold by Monsanto.

32
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 33 of 39

158. At all times relevant to this litigation, Monsanto was aware that consumers and
users of its products, including Plaintiff, would use Roundup products as marketed by Monsanto,
which is to say that Plaintiff was a foreseeable user of Roundup.

159. Monsanto intended that its Roundup products be used in the manner in which
Plaintiff in fact used them and which Monsanto impliedly warranted each product to be of
merchantable quality, safe, and fit for this use, despite the fact that Roundup was not adequately
tested or researched.

160. In reliance upon Monsanto’s implied warranty, Plaintiff used Roundup as
instructed and labeled and in the foreseeable manner intended, recommended, promoted and
marketed by Monsanto.

161. Plaintiff could not have reasonably discovered or known of the risks of serious
injury associated with Roundup or glyphosate.

162. Monsanto breached its implied warranty to the Plaintiff in that its Roundup
products were not of merchantable quality, safe, or fit for their intended use, or adequately
tested. Roundup has dangerous propensities when used as intended and can cause serious
injuries, including those injuries complained of herein.

163. The harm caused by Monsanto’s Roundup products far outweighed their benefit,
rendering the products more dangerous than an ordinary consumer or user would expect and
more dangerous than alternative products.

164. As a direct and proximate result of Monsanto’s breech of implied warranty,

Plaintiff sustained a loss of income, loss of earning capacity and property damage.

33
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 34 of 39

165. WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in
Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein
incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

COUNT V: BREACH OF EXPRESS WARRANTIES

166. Plaintiffs incorporate by reference each and every allegation set forth in the
preceding paragraphs as if fully stated herein. Monsanto has special knowledge skill and
expertise germane to herbicides and their design, manufacture testing, and marketing. At
all times relevant, Monsanto engaged in the business of testing, developing, designing,
manufacturing, marketing, selling, distributing, and promoting its Roundup products, which
are defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing
Roundup products into the stream of commerce. These actions were under the ultimate control
and supervision of Monsanto.

167. Monsanto had a duty to exercise reasonable care in the _ research,
development, design, testing, packaging, manufacture, inspection, labeling, distributing,
marketing, promotion, sale, and release of its Roundup products, including a duty to:

a. Reasonable assure that its products did not cause the user unreasonably
dangerous side effects;

b. Warn of dangerous and potentially fatal side effects; and
C. Disclose adverse material facts, such as the true risks associated with use of
Roundup and glyphosate-containing products, when making

representations to consumers and the general public, including Plaintiff.

168. Monsanto expressly represented and warranted matters to Plaintiff and other
consumers and users, and through statements made by Monsanto in labels, publications,
package inserts, and other written materials. These representations included assurances

that its Roundup products were safe to human health and the environment, effective, fit, and

34
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 35 of 39

proper for their intended use and posed on risks of harm to humans. Monsanto advertised,
labeled, marketed, and promoted Roundup products, representing the quality to consumers and
the public in such a way as to induce purchase or use, thereby making an express warranty
that its Roundup products would conform to the representations.

169. These express representations include incomplete warnings and
instructions that purport, but fail, to include the complete array of risks associated with use of
and/or exposure to Roundup and glyphosate. Monsanto knew and/or should have known that
the risks expressly included in Roundup warnings and labels did not and do not accurately or
adequately set forth the risks of developing the serious injuries complained of herein.
Nevertheless, Monsanto expressly represented that its Roundup products were safe and effective,
that they were safe and effective for use by individuals such as Plaintiff, and/or that they were
safe and effective as agricultural herbicides.

170. The representations about Roundup, as set forth herein, contained or
constituted affirmations of fact or promises made by the seller to the buyer, which related
to the goods and became part of the basis of the bargain, creating an express warranty that
the goods would conform to the representations. Monsanto placed its Roundup products
into the stream of commerce for sale and recommended use without adequately warning
of the true risks of developing the injuries associated with the use of and exposure to
Roundup® and its active ingredient glyphosate.

171. Monsanto breached these warranties. Its Roundup products were
defective, dangerous, unfit for use, did not contain labels representing the true and

adequate nature of the risks associated with their use, and were not merchantable or safe for

35
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 36 of 39

their intended, ordinary, and foreseeable use and purpose. Monsanto breached the warranties
as follows:

a. Monsanto represented through its labeling, advertising, and marketing
materials that its Roundup products were safe, and _ intentionally
withheld and concealed information about the risks of serious injury and disease
associated with use of and/or exposure to Roundup and glyphosate by

expressly limiting the risks associated with use and/or exposure within its
warnings and labels; and

b. Monsanto represented that its Roundup products were safe for use and
fraudulently concealed information that demonstrated that glyphosate, the active
ingredient in Roundup, had carcinogenic properties, and that its Roundup
products, therefore, were not safer than alternatives available on the market.

172. Plaintiff justifiably and detrimentally relied on the express warranties and
representations of Monsanto in the purchase and use of its Roundup products. When Plaintiff
made the decision to purchase Roundup, she reasonably relied upon Monsanto to disclose
known risks, dangers, and effects of Roundup and glyphosate and she relied on Monsanto’s
continuing representations that the product is safe.

173. Plaintiff had no knowledge of the falsity or incompleteness of
Monsanto’s statements and representations concerning Roundup.

174. As a direct and proximate result of Monsanto’s breech of implied warranty,
Plaintiff sustained a loss of income, loss of earning capacity and property damage.

175. WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in
Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein
incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

COUNT VI- LOSS OF CONSORTIUM

177. Plaintiffs re-allege and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

178. As a result of the injuries and damages caused to Plaintiff Ruth Yobs by

36
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 37 of 39

Defendants’ tortious conduct, Ruth Yobs was unable to perform activities she had previously
commonly performed for the household, for the family, and for her own support. Consequently,
Plaintiff William Yobs was required to:
a. Perform all activities and upkeep around the house;
b. Support Ruth Yobs by performing family and household activities she
previously performed.

179.  Asaresult of Defendants’ tortious conduct and Ruth Yob’s development of non-
Hodgkin’s lymphoma, Plaintiff William Yobs effectively lost the companionship and
accompaniment of his wife for a period of time.

180. Asa further result of Defendants’ defective product and the injuries they caused
to Ruth Yobs and the resulting demands placed upon William Yobs, Plaintiffs have suffered.

181. Asa direct and proximate result of the injuries caused to Plaintiff Ruth Yobs by
Defendants’ tortious conduct, Plaintiff William Yobs suffered the loss of his wife’s consortium,
companionship, society, intimacy, affection, services and support, and suffered and will continue
to suffer economic damages, including lost wages and income.

WHEREFORE, Plaintiff William Yobs demands judgment against Defendant
individually, jointly and/or severally for all such compensatory, statutory and punitive
damages available under applicable law, together with interest, costs of suit, attorneys’ fees

and all such other relief as the Court deems proper and appropriate.

EXEMPLARY AND PUNITIVE DAMAGES ALLEGATIONS

182. Plaintiffs incorporate by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

37
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 38 of 39

183. Monsanto’s conduct as alleged herein was done with oppression and malice.
Monsanto was fully aware of Roundup’s safety risks. Nonetheless, Monsanto deliberately
crafted its label, marketing, and promotion to mislead consumers.

184. This was not done by accident or through some justifiable negligence. Rather,
Monsanto knew that it could turn a profit by convincing the agricultural industry that Roundup
was harmless to humans, and that full disclosure of Roundup’s true risks would limit the amount
of money Monsanto would make selling Roundup in Pennsylvania.

185. This was accomplished not only through its misleading labeling, but through a
comprehensive scheme of selective fraudulent research and testing, misleading advertising, and
deceptive omissions as more fully alleged throughout this pleading. Plaintiff, like all other
consumers of Pennsylvania, was robbed of her right to make an informed decision about whether
to purchase and use an herbicide on her property, knowing the full risks attendant to that use.
Such conduct was done with conscious disregard of the Plaintiff's rights.

186. There is no indication that Monsanto will stop its deceptive and unlawful
marketing practices unless it is punished and deterred. Accordingly, Plaintiffs request punitive
damages against Monsanto for the harms they indured.

JURY DEMAND
187. Plaintiffs demand a trial by jury on all of the triable issues within this pleading.

TRANSFER TO MASTER DOCKET
188. Plaintiffs request for this case to be transferred to the UNITED STATES

 

JUDICIAL PANEL on MULTIDISTRICT LITIGATION Master Docket, under the style “In Re:
Roundup Products Liability Litigation” and the identification MDL No. 2741, within the

Northern District of California as so ordered in the Transfer Order attached hereto as Exhibit A.

38
Case 2:19-cv-02362-GJP Document1 Filed 05/30/19 Page 39 of 39

PRAYER FOR RELIEF
189. WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and

against Monsanto, awarding Plaintiffs:

a. actual or compensatory damages in such amount to be determined at trial and as
provided by applicable law;

b. exemplary and punitive damages sufficient to punish and deter Monsanto and others
from future fraudulent practices;

c. pre-judgment and post-judgment interest;

d. costs including reasonable attorneys’ fees, court costs, and other litigation expenses;
and

e. any other relief the Court may deem just and proper.

f. transfer to the UNITED STATES JUDICIAL PANEL, on MULTIDISTRICT
LITIGATION Master Docket, under the style “In Re: Roundup Products Liability
Litigation” and the identification MDL No. 2741, within the Northern District of
California as so ordered in the Transfer Order attached hereto.

ROSS FELLER CASEY, LLP

 

Dated: May 30, 2019

 

Brian-J/McCon ick, Jr., Esquire
Dena R. Young/ Esquire

One Liberty Place

1650 Market St., 347 Floor
Philadelphia, PA 19103
Telephone: 215.574.2000

Fax: 215.574.3080
bmecormick@rossfellercasey.com
dyoung(@rossfellercasey.com

 

39
